DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2021 has been entered.
 
Status of Application, Amendments and/or Claims
	The amendment of 19 January 2021 has been entered in full.  Claims 1, 30, 73, 78, 79, 83, 88, 90, 91, 93, 97, 98, 101, 110-115, 117, 123-125 are amended.  Claims 2-8, 10-29, 32-68, 74-76, 80, 81, 84-87, 89, 116, 118, 120, 122 are cancelled.  Claims 126-158 are added. 
Claims 1, 9, 30, 31, 69, 72, 73, 77-79, 82, 83, 88, 90-115, 117, 119, 121, 123-158 are pending.

Election/Restrictions
Claims 1, 30, 31, 69, 88, 90-109, 117, 119, 121, 124-152, 155, 156, and 158 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 9, 77-79, 82, 110-115, 123, 153, 154, and 157, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and VI as set forth in the Office action mailed on 03 October 2019 is hereby withdrawn. Furthermore, the restriction requirement among species of polypeptide that binds to Bfl-1, as set forth at pages 6-7,  in the Office action mailed on 17 May 2019, has been reconsidered and is withdrawn in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11 March 2021 and 19 January 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
It is noted that citation #1 (US 2012/0172285) cited on the IDS of 11 March 2021 has been crossed off by the Examiner because this reference is a duplicate and was previously cited on the IDS of 13 February 2018.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Koipally on 10 March 2021.
The application has been amended as follows: 

In claim 137, line 6, after the word “acrylamide”, insert a period

In claim 140, line 1, after the word “comprises”, delete “an” and insert –the—

Claim 141.  The polypeptide of claim 30, wherein the polypeptide comprises: (S)-l-acryloylpyrrolidine-3-carboxamide-EVESATQLRXFGDXLNFRQKLLK (SEQ ID NO: 184), 1-acryloylpiperidine-4-carboxamide-EVESATQLRXFGDXLNFRQKLLK (SEQ ID NO: 184), (R)-l-acryloylpiperidine-3-carboxamide-EVESATQLRXFGDXLNFRQKLL (SEQ ID NO: 186), (R)-l-acryloylpiperidine-3-carboxamide-EVESATQLRXFGDXLNFRQKLL-Lys(biotin) (SEQ ID NO: 186), (S)-l-acryloylpiperidine-3-carboxamide-EVESATQLRXFGDXLNFRQKLLK (SEQ ID NO: 184), (S)-l-acryloylpyrrolidine-2-carboxamide-EVESATQLRXFGDXLNFRQKLLK (SEQ ID NO: 184), (R)-l-acryloylpyrrolidine-2-carboxamide-EVESATQLRXFGDXLNFRQKLLK (SEQ ID NO: 184), (E)-4-(dimethylamino)but-2-enamide-EVES ATQLRXFGDXLNFRQKLLK (SEQ ID NO: 184), or acrylamide-EVESATQLRXFGDXLNFRQKLLK (SEQ ID NO: 184), wherein X indicates non-natural amino acids that are joined by an intramolecular cross-link.

In claim 144, line 1, after the word “comprises”, delete “an” and insert –the—

In claim 147, line 4, after the word “acrylamide”, insert a period

In claim 149, line 4, after the word “acrylamide”, insert a period



Examiner’s Comments
	It is noted that the expression of Bfl-1 has been implicated in numerous cancers, such as melanoma, lymphoma, and leukemia (see specification, page 2, lines 4-12; page 49, last paragraph;; Huhn et al., Cell Chemical Biol 23: 1123-1134, 2016 (cited on the IDS of 03 February 2020); Haq et al., Proc Natl Acad Sci USA 110(11): 4321-4326, 2013 (cited on the IDS of 08 March 2018)).  The polypeptides recited in the instant claims target the Bfl-1 BH3 binding pocket and neutralize the anti-apoptotic function of Bfl-1 (see specification pages 45-51, Examples 6-8; Figures 16A, 16C, 16D).



Conclusion
Claims 1, 9, 30, 31, 69, 72, 77-79, 82, 88, 90-115, 117, 119, 121, and 123-158 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
12 March 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647